Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 20-39 are pending. Claims 38-39 are withdrawn as drawn to a non-elected invention. Claims 20-37 have been examined. 
Election/Restriction
Applicant’s election of Group I, claims 20-37, with traverse in the reply filed on 06/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application, Serial No. 16/233,187 (PGPub: US2019/0154680) was filed 12/27/2018. This application is a DIVISIONAL of 14/767,364 filed 08/12/2015, now US Patent 10,168,324 which is a 371 of PCT/EP2014/053267 filed 02/19/2014. This application claims priority to Foreign Application EPO 13155867.8 filed 02/19/2013.
Information Disclosure Statements
The Information Disclosure Statement filed 12/27/2018 has been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: At page 3, line 15, the specification recites “the object is achieved surprisingly by claim 1” and should be corrected to say, for example, the object is achieved surprisingly by the invention”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the claim recites in step d) “whereby the sample fluid flows through the first opening from the first sample chamber” and it is unclear which first opening is being referred to since step c) has also introduced a first opening for the first sample chamber 
	Claim 20 recites the limitation “the discharge” at step f) and there is a lack of antecedent basis for this limitation in the claim. 
	Claim 24 recites the limitation “the discharge from the second sample chamber is connected by a further channel”, which is considered indefinite. Claim 24 depends from claim 20, which recites “the second opening of the second sample chamber enabling the discharge of the fluid”. It is unclear how a fluid (i.e. the discharge) is connected to a third chamber as set forth in claim 24. 
Allowable Subject Matter
Claim 20 would be allowable is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

	Miller (US 2009/0211977) teaches a flow cassette (see Figure 1 and paragraphs 0071-0078) but fails to teach the claimed test cassette and more specifically, fails to teach a test cassette for the detection of at least one analyte from a sample fluid, the test cassette having a first sample chamber and a second sample chamber, which are separated by a carrier having at least two surfaces comprising a front side and a rear side, wherein the front side of the carrier points towards the first sample chamber and the rear side of the carrier points towards the second sample chamber, and a) at least one receptor molecule fixed on the front side of the carrier, b) at least one free volume formed over each of the front side and the rear side of the carrier and delimiting the free volume in each case by a chamber wall, c) the first sample chamber having at least a first opening and a second opening, whereby the sample fluid flows through the first opening along a flow gradient over the front side of the carrier to the second opening distanced from the carrier, d) the second sample chamber having at least a first opening and a second opening, whereby the sample fluid flows through the first opening from the first sample chamber along a flow gradient over the rear side of the carrier, e) the second opening of the first sample chamber and the first opening of the second sample chamber being interconnected by a channel, the second opening of the second sample chamber enabling the discharge of the fluid, g) the free volumes from b.) being formed at least partially with a fluid column; and h) the 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/REBECCA M GIERE/Primary Examiner, Art Unit 1641